Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
On pages 6-8 of the applicant’s response, the applicant argues that the amendment to claims 4, 9, 16, and 20 regarding the “fine adjustments in the delta matrix” comply with the enablement requirement. The examiner disagrees.  The amendment does not provide any extra clarity for performing the fine adjustments but rather discloses further details regarding the adjustments. The paragraphs referenced in the specification are helpful in understanding about the delta matrix but still do not clarify exactly how one determines the fine adjustments of the delta matrix. As noted before, the specification says that “fine adjustments may be made based on experience and judgement of the lab technician/operator.”  Since ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) No examples or instructions are provided only the vague assertion that “The lab technician/operator has a guideline to correct the distortion caused by either the interactions of fluorochromes stained on the same cells or particles, or by the system for the measurements of the single stained and unstained controls, or by both distortions caused by the interactions and the system”.  The delta matrix provided is just a blank matrix that requires many delta values to be filled in with no specific guidance, only “guidelines” on how those values are determined other than using the interactions, systems, controls and distortions. For this reason, the rejection is maintained as described below.
With respect to the applicant’s arguments regarding the prior art rejection under 35 USC 102(a)(1) as unpatentable over Sakai, the claim amendment is sufficient to overcome the rejection.  However, the claim amendment has added an issue under 35 USC 112, 2nd as described below. 
	 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 5, 9, 16, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claims 4, 5, 9, 16, and 20, the delta matrix is described in P.0156 however the specification and claims fail to disclose how that delta matrix is determined.  Other times throughout the specification, it is described as fine adjustments however no indication of directing one of ordinary skill in the art how to determine these fine adjustments is provided. 
All claims dependent on the above noted claims fail to further clarify and support the limitation of a delta function and thereby are rejected likewise. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the limitation “such that overlapping emission spectra are accurately separated” is indefinite functional language.  A claim term is functional when it recites a feature “by what it does rather than what it is.”  Although, there is nothing inherently wrong by this, in this case, the functional language fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim.  Without reciting the particular steps that accomplish the function or achieve the result, “all means or methods of resolving the problem may be encompassed by the claim.”  It is ambiguous as to the degree of accuracy required by the emission separation as well as the above described failings to disclose how exactly to determine the correction values. And separating overlapping emission spectra can be performed by any number of mathematical operations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA C BRYANT/Examiner, Art Unit 2877